First of all, allow me to congratulate His Excellency Mr. Miroslav Lajčák on his election as the President of the General Assembly at its seventy-second session. I look forward to the successful outcome of this session, which will unfold under his able guidance.
Before going into the main points in my remarks, I feel obligated to make comments on the speech made some four days ago by someone called the United States President, which tainted this sacred United Nations forum. Since Trump uttered such reckless and violent words from this very rostrum, attacking the supreme dignity of the Democratic People’s Republic of Korea, I think it is fair for me to respond in a corresponding tone.
During his eight months in power, he has turned the White House into a noisy marketplace filled with the crackling sounds of abacus beads. Now he has tried to turn the United Nations forum into a gangster’s nest where only money is respected and bloodshed is the order of the day. The absurd reality of a person like Trump — a mentally deranged and complacent megalomaniac, a person who is even chastised by some Americans as “Commander-in-Grief”, “Lyin’ King” and “President Evil” — holding the office of President of the United States, and, indeed, the dangerous reality of an aging gambler using threats, fraud and every other type of schemes to acquire a patch of land having his finger on the nuclear button, are what constitute the gravest threat to international peace and security today.
Due to his lack of basic common knowledge and appropriate feelings, he has tried to insult the supreme dignity of my country by referring to its leader as “rocket man”. By doing so, however, he has committed the irreversible error of making our rockets rain down on the entire United States mainland all the more inevitable. No one other than Trump himself is on a suicide mission. Should innocent lives in the United States be harmed by his suicidal inclinations, Trump will be held totally responsible.
Our respected Supreme Leader Comrade Kim Jong Un responded to Trump’s statement:
“As a man who represents the Democratic People’s Republic of Korea and on behalf of the dignity and honour of my State and my people, and on my own behalf, I will make the man holding the prerogative of the supreme command in the United States pay dearly for his speech calling for the total destruction of the Democratic People’s Republic of Korea.”
Trump may not have been aware of what he uttered, but we will make sure that he bears consequences far beyond his words and far beyond the scope of what he can handle — even if he claims to be able to handle anything.
The theme of the seventy-second session is “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. For all countries and peoples to enjoy peace and a decent life, it is imperative that genuine international justice be realized before anything else. Realizing international justice is one of the principal missions of the United Nations.
As Article 1 of the Charter of the United Nations stipulates, one of the purposes of the United Nations is
“to bring about by peaceful means, and in conformity with the principles of justice and international law, adjustment or settlement of international disputes or situations which might lead to a breach of the peace”.
However, due to the high-handedness and arbitrariness of one particular large Power, the purposes and principles of the Charter and other established basic principles of international relations are at present being wantonly ignored in the United Nations arena. Conspiracies to commit abnormal acts that justify or legitimize high-handedness and arbitrariness or acts that violate truth and justice are tolerated or supported.
The most flagrant violation of international justice can be seen in the handling of the situation on the Korean peninsula. Unprecedented acts of injustice, including harsh sanctions imposed on a victim that has chosen to stand up to an offender, are openly committed in the name of the United Nations. The essence of the situation on the Korean peninsula is a confrontation between the Democratic People’s Republic of Korea and the United States, where the former is trying to defend its national dignity and sovereignty against the latter’s hostile policies and nuclear threats.
The United States is the country that first produced nuclear weapons and the only country to have actually used them, massacring hundreds of thousands of innocent civilians. The United States threatened to use nuclear weapons against the Democratic People’s Republic of Korea during the Korean War in the 1950s and first introduced nuclear weapons to the Korean peninsula after that war. The United States started large-scale joint military exercises against the
Democratic People’s Republic of Korea during the Cold War period and further intensified their scope and aggressive nature after the Cold War by staging them more frequently — several times a year — and by mobilizing more strategic nuclear assets.
What could be a bigger threat than the use of the words “fire and fury” and “total destruction”, in the statement made by the President of the world’s biggest nuclear Power? The United States is the very reason that the Democratic People’s Republic of Korea has to possess nuclear weapons. We have had to develop and strengthen our nuclear arsenal to current levels so that we could cope with the threats of that country. The hostile policies and nuclear threats of the United States have continued for over 70 years, which has led to a touch-and-go situation on the Korean peninsula. Further, due to the high-handedness of the United States, the United Nations has adopted unjustifiable resolutions that are the embodiment of injustice.
Our respected Supreme Leader Comrade Kim Jong Un, Chairman of the Workers’ Party of Korea, Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea, Supreme Commander of the Korean People’s Army, has said that international justice is never achieved in a vacuum. Rather, it can be achieved only when independent, anti-imperialist countries are strong enough to demand it.
Absent true international justice, the only philosophical principle that remains valid is that force must be addressed with force. Nuclear weapons of tyranny must therefore be met with the nuclear hammer of justice. Pursuant to this principle, the Democratic People’s Republic of Korea’s use of nuclear deterrence is a righteous act of self-defence, and a last resort.
As part of its efforts to achieve the goal of becoming a nuclear-weapon State, the Democratic People’s Republic of Korea recently conducted the successful test of a hydrogen bomb that can be mounted on an intercontinental ballistic missile (ICBM). With this step, the Democratic People’s Republic of Korea is in the process of consolidating its status as a nuclear Power, consistent with its double aim of developing its economy and its nuclear arsenal. For all intents and purposes, our nuclear weapons are a deterrent designed to put an end to the nuclear threat of the United States and to prevent a military invasion by that country. Our ultimate goal is to establish a balance of power with the United States.
Everyone present in this Hall today is aware that, at every stage in the development and growth of its nuclear arsenal, the Democratic People’s Republic of Korea, unlike other nuclear-weapon States, has never failed to disclose its testing or the results of its testing. Since we have sufficiently strengthened our deterrent with a view to safeguarding the peace and security of the Korean peninsula and the region, the United States and its followers must now think twice before launching a military provocation against the Democratic People’s Republic of Korea.
Although the United States speaks of fire and fury and total destruction, inter alia, every time it makes such provocations it is compelled to use qualifiers such as “hopefully that will not be necessary” or “that is not our first option” and so on. Accordingly, we are convinced that our actions have helped to consolidate the peace and security of North-East Asia and the region as a whole as much as possible.
We do not need anyone else to recognize our status as a nuclear-weapon State or our nuclear-strike capability. As it flew through the endless blue sky in the recent ballistic test, our ICBM etched the sacred name of the Democratic People’s Republic of Korea across the universe. The rocket’s warhead left its trace on the blue waves of the Pacific Ocean, and the tremendous explosion and vibrations caused by the hydrogen bomb were recorded all over the planet. Although our decision to opt for possession of nuclear weapons was forced upon us by the United States, it has resulted in our country achieving the status of a nuclear-weapon State and a rocket-possessing Power. The attendant prestige has become a part of the immortal destiny of the Democratic People’s Republic of Korea.
The failure of the United Nations to fulfil its role of realizing genuine international justice is a primary result of the undemocratic and antiquated practices of the Security Council. For it is none other than the Security Council that disregards the Charter of the United Nations and acts only to satisfy the will and interests of its permanent members. It is not a trivial detail that the issue of Security Council reform was raised as early as 1992, at the forty-seventh session of the General Assembly, in resolution 47/62. Since then, the issue of Security Council reform has been discussed at the General Assembly every year for the past 25 years, without any progress whatsoever. It is therefore clear how deeply the current permanent members are fixated on their anachronistic vested interests. One permanent member alone can veto the general will of over 190 States Members of the United Nations, which is a testament to how undemocratic the Security Council is.
In this Hall today, I would like once again to reiterate the unjust and unfair nature of the resolutions adopted by the Security Council against the Democratic People’s Republic of Korea. First of all, relying on a double standard, the Security Council has adopted illegal resolutions that prohibit the launch of satellites by the Democratic People’s Republic of Korea. Such prohibition violates international law, which provides for the peaceful use of outer space as a sovereign right of every State. The Security Council takes no issue with any other satellite-launching countries.
Secondly, also in reliance on a double standard, the Security Council has adopted illegal resolutions that arbitrarily prohibit nuclear tests by the Democratic People’s Republic of Korea, despite the fact that nuclear testing is the strict sovereign right of every State, since the international law on the prohibition of nuclear testing has not yet entered into force. In addition, other countries have conducted far more nuclear tests than we have.
Thirdly, the Security Council has condemned the development of nuclear weapons by the Democratic People’s Republic of Korea as a threat to international peace and security and, on that basis, once again relying on a double standard, has fabricated illegal resolutions that contravene Article 51 of the Charter of the United Nations, which recognizes every State’s right to self- defence. The Security Council has taken such action without calling into question other countries that continue to develop nuclear weapons of various kinds.
The reason that those unjust and unfair resolutions continue to be adopted is that the permanent members of the Security Council — all nuclear Powers — have a shared interest in maintaining their monopoly on nuclear status. The permanent members of the Security Council often talk of the non-proliferation of nuclear weapons. However, in the context of nuclear non-proliferation, the Democratic People’s Republic of Korea’s possession of nuclear weapons is a justified measure of self-defence. Indeed, the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) was made possible because nuclear-weapon States had promised not to threaten non-nuclear-weapon States with their nuclear arsenals. Article X of the NPT stipulates that each party shall have the right to withdraw from the Treaty if it decides that its supreme interests have been jeopardized. This Article recognizes that the supreme interests of States supersede nuclear non-proliferation. In the end, the United States has itself impeded international efforts aimed at nuclear non-proliferation by refusing to give up making nuclear threats against the Democratic People’s Republic of Korea. Rather, its behaviour has compelled the latter to strive to possess nuclear weapons.
The foregoing eloquently demonstrates that the resolutions adopted to constrain the Democratic People’s Republic of Korea are not based on any established principle, but are simply the product of the undemocratic and antiquated practices of the Security Council and the conspiracy and collusion of forces that are obsessed with their own interests alone. The United States makes the claim, even here at the United Nations, that the Democratic People’s Republic of Korea’s possession of hydrogen bomb and intercontinental ballistic missiles constitutes a global threat. However, such a claim is a big lie tantamount to the notorious big lie conjured up by the United States in 2003 about the existence of weapons of mass destruction in Iraq in order to justify invading that country.
The Democratic People’s Republic of Korea is a responsible nuclear-weapon State. We will take preventive measures in the form of merciless pre-emptive action in the event that the United States or its vassal forces show any sign of undertaking any sort of decapitating operation on our headquarters or other military attack against our country. However, we have no intention whatsoever to use or threaten to use nuclear weapons against the countries that do not join in a United States military action against the Democratic People’s Republic of Korea.
The United States is resorting to intrigue when it condemns the Democratic People’s Republic of Korea’s possession of nuclear weapons as a global threat. It is simply using that fact as a pretext for coercing other States Members of the United Nations into implementing the sanctions resolutions against the Democratic People’s Republic of Korea. It is a sneaky and selfish attempt by the United States to shirk its responsibility on the nuclear issue on the Korean peninsula and pursue its own interests by using and sacrificing other countries that have nothing to do with the issue.
The Government of the Democratic People’s Republic of Korea requested the United Nations Secretariat to organize a forum of international law experts to assess the legal grounds and lawfulness of the Security Council resolutions, but we have had no response for nine months. Previously, the Democratic People’s Republic of Korea had made repeated requests to the Security Council to discuss the serious threat to international peace and security posed by the large-scale, aggressive and provocative joint military exercises undertaken by the United States and South Korea, but each of these requests was turned down and the issue has never been put on the Security Council’s agenda.
The Charter of the United Nations stipulates that Members of the United Nations accept and carry out the decisions of the Security Council. If the resolutions on the Democratic People’s Republic of Korea adopted at the Security Council were truly lawful and fair, there would be no need at all for United States ambassadors abroad, and even the United States President and the Secretary of State, to coerce other countries into implementing the resolutions. Furthermore, the United States would not have to bring its stooges, for example, South Korea and Japan, into the matter.
The States Members of the United Nations should not give in to pressure exerted by an individual major Power on implementing Security Council resolutions. Rather, they should make an independent judgment on the legality, impartiality and morality of such resolutions and contribute to promoting Security Council reform by further raising their voices against high-handedness and arbitrariness.
The United States imposed sanctions on our country from the very first day that it was founded, and the history of the Democratic People’s Republic of Korea, which spans more that 70 years, is in a sense a history of struggle where its people have had to persevere on the road of self-development despite being under the world’s harshest sanctions. Through such a prolonged arduous struggle, we are at last only a few steps away from the final stage of completing the State’s nuclear force. The possibility that the Democratic People’s Republic of Korea might be shaken an inch or change its stance as a result of harsher sanctions imposed by hostile forces is a vain hope.
In the near future, the day will certainly come when we will settle the account for all damages caused to our peaceful economic development and to the improvement of our people’s lives. All of the sufferings of our innocent women, children and elderly caused by the heinous and barbaric sanctions against our Republic will one day be redressed. The Democratic People’s Republic of Korea has established a Sanctions Damage Investigation Committee to make a comprehensive study of the total damages inflicted on our Republic by all forms of sanctions. The Committee will thoroughly investigate and compile all physical and moral damage imposed on my country by the United States and its followers, including by those that have submitted to United States coercion. When the pressure caused by this sanctions racket reaches a critical point and drives the Korean peninsula into an uncontrollable situation, the investigation results of this Committee will provide an evidentiary basis for holding those responsible accountable.
My delegation takes this opportunity to extend its strong support to and solidarity with the Cuban Government and the people who are fighting to defend their national sovereignty and realize international justice against the high-handedness and arbitrariness in the form of the unilateral embargo by the United States. We also express strong support to and solidarity with the Government and the people of Venezuela, who are fighting to defend their national sovereignty and the cause of socialism.
Such unjust and contemptible acts as the turning of a blind eye to Israel’s heinous acts while condemning in every possible way the Syrian Government for fighting to protect its national sovereignty and security should no longer be tolerated.
In conclusion, the Government of the Democratic People’s Republic of Korea will defend its national peace and security using its powerful nuclear deterrent and will contribute to safeguarding world peace and security.